Citation Nr: 1711291	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  

In December 2015, the Board remanded the issues of service connection for bilateral hearing loss and service connection for a back injury.  Following the Board's remand, the Appeals Management Center (AMC) issued a rating decision in October 2016 that granted service connection for left ear hearing loss and assigned a non-compensable evaluation, and lumbar strain with degenerative joint disease of the lumbosacral spine and assigned a 10 percent disability evaluation, both effective May 29, 2009.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).


FINDING OF FACT

The Veteran has no current diagnosis of right ear hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in July 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The evidence includes the Veteran's service treatment records, service personnel records, and VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  The Veteran underwent VA examinations in connection with his claim for hearing loss in December 2009 and May 2016.  A review of the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports and opinions are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

The Board also notes that action requested in the prior remand has been undertaken.  An April 2016 letter requested authorization and release of treatment records relevant to the Veteran's hearing loss claim.  No response to the authorization letter was provided and in an October 2016 letter the Veteran indicated that he did not have any additional evidence to submit.  A July 2016 letter notified the Veteran that after a reasonable search, outstanding VA treatment records from the Houston Healthcare System (HCS) could not be located.  Outstanding treatment records from the Central Texas HCS have been associated with the claims file.  In May 2016 a VA examination was obtained which provided findings pertinent for evaluating the Veteran's hearing loss.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during  a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including sensorineural hearing loss, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran seeks service connection for right ear hearing loss, which he asserts was caused by in-service noise exposure.  Service records reflect that the Veteran served as an Armor Crewman in the Army.  VA considers the rating of Armor Crewman to be associated with a high probability of noise exposure.

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A June 2009 VA treatment report showed a complaint for tinnitus and popping in both ears, and that the Veteran reported that he turns the television up too loud for his wife.

In December 2009 the Veteran underwent a VA audiological examination.  The Veteran reported a gradual decline in hearing sensitivity since 1998, ringing and popping in the ears, and military noise exposure from tanks.  The examiner opined that the Veteran had normal hearing in both ears.  Speech recognition testing using the Maryland CNC word list revealed a score of 100 percent in the right ear. The results of the audiogram showed puretone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
The Veteran underwent a May 2016 VA audiological examination.  The Veteran reported that he has trouble hearing in noisy environments, group situations, hearing from a distance, that he is able to hear but not clearly, and that he has to turn up the volume on things to hear and understand.  Speech recognition testing using the Maryland CNC word list revealed a score of 96 percent in the right ear.  The examiner opined that the Veteran had right ear sensorineural hearing loss.  The results of the audiogram showed puretone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
35

The evidence of record does not contain a current diagnosis of right ear hearing loss which meets the criteria for a hearing disability for VA purposes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the rating of Armor Crewman has a high probability of noise exposure and the May 2016 VA examiner opined that the Veteran had right ear sensorineural hearing loss, audiological testing did not show hearing loss sufficient to constitute a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

The Veteran claimed that he had difficulty hearing in different situations and that he has experienced a gradual decline in hearing sensitivity since 1998.  The Veteran's assertions are competent evidence as to the presence of observable symptoms, such as difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation).  The Veteran, however, is only competent to diagnose simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 n 4 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that a hearing loss disability for VA compensation purposes is not a simple condition capable of lay observation because the diagnosis requires audiometric testing.  See 38 C.F.R. § 3.385.  Thus, the Veteran's assertions are not competent evidence of a right ear hearing loss disability that meets the criteria prescribed by VA regulations.  See 38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007); Jandreau, 492 F.3d at 1376-77.

In the absence of a present disability there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich, 104 F.3d at 1328.  Since there is no evidence the Veteran currently has right ear hearing loss that meets the definition of a disability for VA purposes, service connection for right ear hearing loss must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


